McCay, J.,
concurred as follows :
1. An insolvent bank may make an ássignment of its assets, and in so doing( it may, since the Act of 1865-6, prefer one creditor to another.
2. As by the Code, section 1493, bill-holders are preferred creditors in the case of a bank, the charter of which has been forfeited, an assignment, providing that the assets shall be distributed, as is provided for in cases of forfeiture of charter, is a preference of bill-holders.
3. Under the Code, bill-holders, whether they have come in within six months or not, and whether they be stockholders or not, are entitled, if they come in before the actual distribution of the assets, in proportion to the consideration they have severally paid for the bills they hold.